DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okahisa et al. (US PUB 2016/0121480, hereinafter Okahisa) in view of Shimodaira (US PUB 2015/0127158) and further in view of Shi et al. (USP 8,738,180, hereinafter Shi).
Regarding claim 1, Okahisa teaches:
A robot comprising (Fig. 1, element 10):
a robot body ([0022]; Fig. 1, element 10, disclosing an robot, i.e. a robot body) including a base that is stationary with respect to a floor surface on which a conveyor is provided (Fig. 1, elements 11 and 30, disclosing a base 11 and conveyor 30; [0023], disclosing the base 11 is secured on the floor, i.e. stationary);
a control processor ([0058]; Fig. 2, element 131, disclosing a processor 131) configured to control an end effector of the robot body to perform a work on a workpiece while the workpiece is conveyed by the conveyor at a conveyance speed in a conveyance direction ([0062], disclosing control of robot actuators, i.e. an end effector, while the workpiece is conveyed (See also Fig. 1 and Fig. 3, step S02)) and while the end effector moves at an end effector moving speed in the conveyance direction([0062]; Fig. 3, element S03, disclosing performing machining while the workpiece is conveyed, i.e. the end effector of the robot is moved in the conveyance direction);…
a memory (Fig. 2, element 132, disclosing a memory)…; and…
Okahisa does not explicitly teach:
a detection circuit configured to detect external force which the robot body receives from the workpiece and which is caused due to a speed difference between the conveyance speed and the end effector moving speed;
a memory to store a threshold force; and
and a determining circuit configured to determine whether the external force is equal to or larger than the threshold force.
However, in the same field of endeavor, robotics, Shimodaira teaches:
a detection circuit ([0072], disclosing a force sensor, i.e. a detection circuit; Fig. 3, element 81) configured to detect external force which the robot body receives from the workpiece ([0071]; Fig. 4, disclosing detecting forces received by the end effector)…;
a memory to store a threshold force ([0131], disclosing a storage medium that stores target parameters, i.e. threshold forces); and
and a determining circuit configured to determine whether the external force is equal to or larger than the threshold force ([0096], disclosing the force sensor circuit acts as both the detection circuit to detect external forces and as the determining circuit to determine if the force is within (and subsequently not within, i.e. larger than) a threshold force).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa to include force/torque detection, as taught by Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129])
	Furthermore, in the same field of endeavor, robotics, Shi teaches:
	…and which [the force] is caused due to a speed difference between the conveyance speed and the end effector moving speed (Col. 4, lines 15-26 and Col. 5, lines 30-39, disclosing calculating contact forces, i.e. forces due to a difference in speed, i.e. of the end effector and the conveyed workpiece)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa and Shimodaira to incorporate the ability to detect contact forces due to a speed difference during work on a conveyed workpiece, as taught by Shi.  One would have been motivated to make this modification in order to avoid undesirable impact forces between the end effector and the workpiece, as described in the background of Shi, and thus avoid damage to the robot.

Regarding claim 2, the combination of Okahisa, Shimodaira and Shi teaches:
	The robot according to claim 1, wherein the control processor is configured to perform an operation if the external force is determined to be equal to or larger than the threshold force (Shimodaira: [0129], disclosing impedance control and moving a machining target is an operation performed by the control unit).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 3, the combination of Okahisa, Shimodaira and Shi teaches:
	The robot according to claim 1, wherein the determining circuit is configured to determine whether the external force is equal to or larger than the threshold force while the robot body performs the work on the workpiece (Shimodaira: [0096];Fig. 6, element s103, disclosing determining if a force is above or below a threshold; see also [0129]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 4, the combination of Okahisa, Shimodaira and Shi teaches:
	The robot according to claim 1, wherein the robot body includes a plurality of servo motors which drive a plurality of joint portions motors (Okahisa: [0039]; Fig. 2, disclosing servo motors drive the respective joint turning axis), and
	wherein the control processor performs an operation of controlling the plurality of servo motors to cause the robot body to perform an action of reducing the external force exerted from the workpiece if the external force is determined to be equal to or larger than the threshold force (Shimodaira: [0129], disclosing impedance control is performed when force is larger than force threshold to equalize detected force, i.e. reduce external force).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 5, the combination of Okahisa, Shimodaira and Shi teaches:
	The robot according to claim 4, wherein the control processor performs an operation of controlling the plurality of servo motors to cause the robot body to perform the action of reducing the external force exerted from the workpiece in a direction along a conveyance route of the workpiece if the external force is determined to be equal to or larger than the threshold force (Shimodaira: [0129-0130], disclosing performing impedance control, i.e. reducing external forces in response to reaching a force threshold).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of 
Regarding claim 6, the combination of Okahisa, Shimodaira and Shi teaches:
The robot according to claim 1, further comprising: an additional control processor (Okahisa: Fig. 2, element 131, disclosing a CPU) configured to control the robot body to work on the workpiece in cooperation with another robot arranged along a conveyance route of the workpiece if the external force is determined to be equal to or larger than the threshold force (Fig. 1, disclosing multiple robots arranged along a conveyance route).
The examiner notes Shimodaira teaches impedance control, i.e. work done or an action performed based on the determination that an external force is above a threshold. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
	Furthermore, the use of an additional processor is a mere duplication of parts without producing a new and unexpected result and therefore has no patentable significance (See MPEP 2144.04).
Regarding claim 7, the combination of Okahisa, Shimodaira and Shi teaches:
The robot according to claim 6, wherein the additional control processor controls the robot body to work on the workpiece in cooperation with another robot having a different workable range arranged along the conveyance route if the external force is determined to be equal to or larger than the threshold force (Okahisa: Fig. 1, disclosing robots that are arranged on opposite ends of workpiece, i.e. with different workable ranges). 
Regarding claim 8, the combination of Okahisa, Shimodaira and Shi teaches:
	The robot according to claim 1, wherein the robot body includes an end effector to work on the workpiece (Okahisa: Fig. 1, element 17; [0042]), and wherein the control processor controls the robot body to perform a work containing a process in which the workpiece and the end effector of the robot body are temporarily brought into contact with each other (Okahisa: [0042-0044], disclosing the controller controls the robots 10; Also Fig. 1, disclosing the end effector in contact with a workpiece) if the external force is determined to be equal to or larger than the threshold force (Shimodaira: [0098], disclosing impedance control process is performed; Fig. 9, 10, disclosing the robot temporarily in contact with workpiece).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 9, the combination of Okahisa, Shimodaira and Shi teaches:
The robot according to claim 1, wherein the robot body is a seven-axis robot having seven joint portions (Okahisa: Fig. 5, elements Ax1-Ax7).
claim 10, the combination of Okahisa, Shimodaira and Shi teaches:
	The robot according to claim 1, wherein the robot body includes an end effector to work on the workpiece (Okahisa: Fig. 1, element 17, disclosing an end effector), and
	wherein the control processor performs an operation when the end effector receives external force from the workpiece that is equal to or larger than the threshold force (Shimodaira: [0129], disclosing moving a machining target is an operation performed by the control unit;  [0071], disclosing detecting a force gripped by the hand).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 11, Okahisa teaches:
A control method of a robot, comprising (Fig. 3, disclosing a method):
providing the robot including a base that is stationary with respect to a floor surface on which a conveyor is provided (Fig. 1, elements 11 and 30, disclosing a base 11 and conveyor 30; [0023], disclosing the base 11 is secured on the floor, i.e. stationary);
controlling an end effector of the robot body to perform a work on a workpiece while the workpiece is conveyed by the conveyor at a conveyance speed in a conveyance direction ([0062], disclosing control of robot actuators, i.e. an end effector, while the workpiece is conveyed (See also Fig. 1 and Fig. 3, step S02)) and while the end effector moves at an end effector moving speed in the conveyance direction ([0062]; Fig. 3, element S03, disclosing performing machining 
Okahisa does not explicitly teach:
detecting external force which the robot body receives from the workpiece and which is caused due to a speed difference between the conveyance speed and the end effector moving speed;
storing a threshold force; and
determining whether the external force is equal to or larger than the threshold force.
However, in the same field of endeavor, robotics, Shimodaira teaches:
detecting external force which the robot body receives from the workpiece ([0071]; Fig. 4, disclosing detecting forces received by the end effector)…;
storing a threshold force ([0131], disclosing a storage medium that stores target parameters, i.e. threshold forces); and
determining whether the external force is equal to or larger than the threshold force ([0096], disclosing the force sensor circuit acts as both the detection circuit to detect external forces and as the determining circuit to determine if the force is within (and subsequently not within, i.e. larger than) a threshold force; see also [0129]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa to include force/torque detection, as taught by Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129])
	Furthermore, in the same field of endeavor, robotics, Shi teaches:
	…and which [the force] is caused due to a speed difference between the conveyance speed and the end effector moving speed (Col. 4, lines 15-26 and Col. 5, lines 30-39, disclosing calculating contact forces, i.e. forces due to a difference in speed, i.e. of the end effector and the conveyed workpiece)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa and Shimodaira to incorporate the ability to detect contact forces due to a speed difference during work on a conveyed workpiece, as taught by Shi.  One would have been motivated to make this modification in order to avoid undesirable impact forces between the end effector and the workpiece, as described in the background of Shi, and thus avoid damage to the robot.
	Regarding claim 12, Okahisa teaches:
	A machining method of a workpiece (Fig. 3, disclosing a method), comprising:
providing the robot including a base that is stationary with respect to a floor surface on which a conveyor is provided (Fig. 1, elements 11 and 30, disclosing a base 11 and conveyor 30; [0023], disclosing the base 11 is secured on the floor, i.e. stationary);
performing a work on a workpiece while the workpiece is conveyed by the conveyor at a conveyance speed in a conveyance direction ([0062], disclosing control of robot actuators, i.e. an end effector, while the workpiece is conveyed (See also Fig. 1 and Fig. 3, step S02)) and while the end effector moves at an end effector moving speed in the conveyance direction ([0062]; Fig. 3, element S03, disclosing performing machining while the workpiece is conveyed, i.e. the end effector of the robot is moved in the conveyance direction);…
Okahisa does not explicitly teach:
detecting external force which the robot body receives from the workpiece and which is caused due to a speed difference between the conveyance speed and the end effector moving speed;
storing a threshold force; and
determining whether the external force is equal to or larger than the threshold force.
However, in the same field of endeavor, robotics, Shimodaira teaches:
detecting external force which the robot body receives from the workpiece ([0071]; Fig. 4, disclosing detecting forces received by the end effector)…;
storing a threshold force ([0131], disclosing a storage medium that stores target parameters, i.e. threshold forces); and
determining whether the external force is equal to or larger than the threshold force ([0096], disclosing the force sensor circuit acts as both the detection circuit to detect external forces and as the determining circuit to determine if the force is within (and subsequently not within, i.e. larger than) a threshold force).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa to include force/torque detection, as taught by Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129])
	Furthermore, in the same field of endeavor, robotics, Shi teaches:
	…and which [the force] is caused due to a speed difference between the conveyance speed and the end effector moving speed (Col. 4, lines 15-26 and Col. 5, lines 30-39, disclosing …
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa and Shimodaira to incorporate the ability to detect contact forces due to a speed difference during work on a conveyed workpiece, as taught by Shi.  One would have been motivated to make this modification in order to avoid undesirable impact forces between the end effector and the workpiece, as described in the background of Shi, and thus avoid damage to the robot.
Regarding claim 13, the combination of Okahisa, Shimodaira and Shi teaches:
The machining method according to claim 12, wherein the control processor performs an operation of controlling the plurality of servo motors to cause the robot body to perform the action of reducing the external force exerted from the workpiece in a direction along a conveyance route of the workpiece if the external force is determined to be equal to or larger than the threshold force (Shimodaira: [0129-0130], disclosing performing impedance control, i.e. reducing external forces in response to reaching a force threshold).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 14, the combination of Okahisa, Shimodaira and Shi teaches:
The machining method according to claim 13, wherein an operation of controlling the plurality of servo motors to cause the robot to perform the action of reducing the external force exerted from the workpiece in a direction along a conveyance route of the workpiece is performed if the external force is equal to or larger than the threshold force (Shimodaira: [0129-0130], disclosing impedance control (moving the machining target away from the machining tool can be in a direction along conveyance of the workpiece)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 15, the combination of Okahisa, Shimodaira and Shi teaches:
The machining method according to claim 12, wherein a plurality of robots is arranged along a conveyance route of the workpiece (Okahisa: Fig. 1, disclosing multiple robots arranged along a conveyance route), and 
wherein a work on the workpiece by the plurality of robots in cooperation with each other is performed if the external force is equal to or larger than the threshold force (Okahisa: Fig. 1, disclosing multiple robots in cooperation with each other).
The examiner notes Shimodaira teaches impedance control, i.e. work done or an action performed based on the determination that an external force is above a threshold (see at least [0129]). 

Regarding claim 16, the combination of Okahisa, Shimodaira and Shi teaches:
The machining method according to claim 15, wherein at least two robots of the plurality of robots have different workable ranges (Okahisa: Fig. 1, disclosing robots that are arranged on opposite ends of workpiece, i.e. with different workable ranges),
and wherein a work on the workpiece by the at least two robots in cooperation with each other is performed if the external force is equal to or larger than the threshold force (Okahisa: Fig. 1, disclosing multiple robots in cooperation with each other).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 17, the combination of Okahisa, Shimodaira and Shi teaches:
	The machining method according to claim 12, wherein the robot body includes an end effector to work on the workpiece (Okahisa: Fig. 1, element 17; [0042]), and wherein the control processor controls the robot body to perform a work containing a process in which the workpiece and the end effector of the robot body are temporarily brought into contact with each other (Okahisa: [0042-0044], disclosing the controller controls the robots 10; Also Fig. 1, disclosing the end effector in contact with a workpiece) if the external force is determined to be equal to or larger than the threshold force (Shimodaira: [0098], disclosing impedance control process is performed; Fig. 9, 10, disclosing the robot temporarily in contact with workpiece).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of Shimodaira. One would have been motivated to make this modification in order to perform impedance control, as described in [0005] of Shimodaira, and therefore control external forces experienced by an end effector of a robot, and thus avoid damage to the robot (Shimodaira: [0129]).
Regarding claim 18, the combination of Okahisa, Shimodaira and Shi teaches:
	The machining method according to claim 12, wherein the robot body is a seven-axis robot having seven joint portions (Okahisa: Fig. 5, elements Ax1-Ax7).
Regarding claim 19, the combination of Okahisa, Shimodaira and Shi teaches:
	The machining method according to claim 12, wherein the robot body includes an end effector to work on the workpiece (Okahisa: Fig. 1, element 17, disclosing an end effector), and
	wherein the control processor performs an operation when the end effector receives external force from the workpiece that is equal to or larger than the threshold force (Shimodaira: [0129], disclosing moving a machining target is an operation performed by the control unit;  [0071], disclosing detecting a force gripped by the hand).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa include the teachings of 
Regarding claim 21, the combination of Okahisa, Shimodaira and Shi teaches:
The robot according to claim 1, wherein the base of the robot body is provided on the floor surface (Okahisa: [0023], disclosing the base is secured on the floor).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okahisa in view of Shimodaira, Shi and further in view of Tsuboi et al. (US PUB 2017/0007336, hereinafter Tsuboi).
Regarding claim 20, the combination of Okahisa, Shimodaira and Shi teaches:
The robot according to claim 1, 
wherein the body includes a servo motor configured to move the robot body (Okahisa: [0039]; Fig. 2, disclosing servo motors drive the respective joint turning axis, and…
The combination does not explicitly teach:
wherein the detection circuit is configured to detect the external force based on torque of the servo motor.
However, in the same field of endeavor, robotics, Tsuboi teaches:
wherein the detection circuit is configured to detect the external force based on torque of the servo motor ([0090], disclosing generated and external torque detection).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot of Okahisa, Shimodaira and Shi to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagase et al. (US PUB 2006/0191476), disclosing fixed robots working on a conveyed workpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664